DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 51-65 are currently being examined.  Claims 1-50 were canceled in a preliminary amendment.

Specification and Objection
The Specification discloses a vertically movable “non-stop rake” and this element is set forth in claims 54 and 65.  However, the Specification fails to provide a reference number for this element for it to be shown on the drawings.  Correction is required. 
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 54 and 65.  Therefore, the vertically movable “non-stop rake” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 51-65 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
With respect to Claim 51, the phrase “in such a way” suggests that it is a specific way and renders the claim indefinite because the claim suggests elements not actually disclosed (those encompassed by "such a way"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
With respect to Claims 51, 56, 57, 60, and 62-64, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to Claims 51, 53, 54, and 58, the phrase “can be” renders the claim indefinite because the phrase can be interpreted as “may or may not be” which is ambiguous as to what is exactly being claimed as part of the invention.
With respect to Claims 51, 52, 54, 59, 60, 62, and 65, the phrase “and/or” renders the claim indefinite because it is unclear as to which elements are being claimed as part of the invention.
With respect to Claims 55, 58, and 62, the use of the word “or” along with the phrase “and/or” renders the claim indefinite because it is unclear as to which elements are being claimed as part of the invention.
With respect to Claims 55, 56, 58, 61, and 63, multiple use of the phrase “and/or” in a single claim renders the claim indefinite because it is unclear as to which elements are specifically being claimed as part of the invention.
With respect to Claims 56-59, the phrase “a or the” renders the claim indefinite because the use of the articles “a” and “the” in claim drafting is understood; however, the phrase “a or the” in a claim limitation is unclear.
With respect to Claim 62, the phrase “the sensor values” renders the claim indefinite because it lacks a proper antecedent basis.
With respect to Claim 62, the phrase “the ascertained fed substrate piles” renders the claim indefinite because it lacks a proper antecedent basis.
With respect to Claim 65, the use of the words “this” and “these” in a limitation are improper and must be replaced with proper articles.
With respect to Claim 65, the phrase “a non-stop system pallet” is used twice in the limitations and makes it unclear if the second use of “a non-stop system pallet” is a different “non-stop system pallet”.
With respect to Claim 64, the phrase “as soon as” in a limitation is a relative term which renders the claim indefinite. The term “as soon as” is not defined by the claim, the 
With respect to Claim 64, the phrase “was detected” in a limitation is a relative term which renders the claim indefinite because the use of the past tense “was” implies some degree of time before and there is no standard for ascertaining the requisite degree of time.


Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 60 is rejected under 35 U.S.C. 101 because independent Claim 60 is directed to non-statutory subject matter.  Claim 60 is a method claim (i.e., a process) that recites only structural elements without setting forth any clearly identified steps involved in the method (i.e., a process) to achieve desired results by using the structural elements.  This deficiency results in a claim which is an improper process claim under 35 U.S.C. 101.  See Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972); See also 35 U.S.C. 100(b); See Bilski v. Kappos, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010).
Claims 61-65 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 51-53, 55, 58-61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US Patent Application Publication No. 2017/0036356) in view of Ishikawa (US Patent No. 5,017,085).
With respect to independent Claim 51, Christiansen discloses the limitations of independent claim 51 as follows:
A substrate handling system, comprising
an infeed system for feeding stacked substrates (See Par. 0028; Fig. 1; Ref. Numerals 10(infeed system), 13(stacked substrates) and
comprising a processing machine for processing stacked substrates, in particular a printing press for printing stacked substrates,	(See Pars. 0027, 0028; Figs. 1, 6; Ref. Numerals 10(infeed system), 11(processing machine), 13(stacked substrates)
a robot cell being provided between the infeed system and the processing machine, (See Pars. 0026, 0028; Fig. 1; Ref. Numerals 1(robot cell), 10(infeed system), 13(stacked substrates) and
the robot cell comprising one or two gripper systems, each for handling a plurality of substrates, (See Pars. 0026, 0028, 0033; Fig. 1; Ref. Numerals 1(robot cell), 2(dual arm robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates)
the robot cell comprising a dual-arm robot, which grips a partial pile of the substrate pile. (See Pars. 0026, 0028, 0033-0036; Figs. 1, 2, 5, 6; Ref. Numerals 1(robot cell), 2(robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates)
Christiansen, however, does not disclose the limitations related to handling stacked substrates on an infeed system with the substrate stacks separated with stacking aids.   With respect to those limitations, Ishikawa teaches the following:
characterized in that the robot cell is configured in such a way that selectively differently stacked substrates feedable by the infeed system can be handled, (See Col. 3, Lines 34-48; Col. 4, Lines 15-22; Figs. 1, 2, 7; Ref. Numerals A(infeed system), 7(stacked substrates), 70(stacking aids)
and/or made of substrates separated by stacking aids, (See Col. 3, Lines 34-48; Col. 4, Lines 15-22; Figs. 1, 2, 7; Ref. Numerals A(infeed system), 7(stacked substrates), 70(stacking aids)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Christiansen with the teachings of Ishikawa to have an infeed system with stacked substrates containing stacking aids in order to more easily identify the stacks when performing the gripping operation when removing the stacked substrates from the infeed system.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (ie, removing stacks containing stacking aids from an infeed 

With respect to Claim 52, which depends from independent claim 51, Christiansen and Ishikawa together teach all of the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 2, Christiansen and Ishikawa disclose as follows:
The substrate handling system according to Claim 51, wherein the infeed system feeds substrates pile made of substrates that are stacked without being separated  (See Pars. 0026, 0028, 0033; Fig. 1; Ref. Numerals 1(robot cell), 2(robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates)
and/or stages a substrate pile in a defined space with respect to the robot cell.  (See Pars. 0026, 0028, 0033-0036; Figs. 1, 2, 5, 6; Ref. Numerals 1(robot cell), 2(robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates)

With respect to Claim 53, which depends from independent claim 51, Christiansen and Ishikawa together teach all of the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 53, Christiansen discloses:
The substrate handling system according to claim 51, wherein a deposition table is provided, onto which the gripped partial piles can be deposited by one or two gripper systems, (See Pars. 0026, 0028, 0033-0036; Figs. 1, 2, 5, 6; Ref. Numerals 1(robot cell), 2(robot), 8,9(gripper systems), 10(infeed system), 11(deposition table), 13(stacked substrates) and
a substrate pile can be formed of partial piles between the deposition table and the processing machine. (See Pars. 0026, 0028, 0033-0036; Figs. 1, 2, 5, 6; Ref. 

With respect to Claim 55, which depends from independent claim 51, Christiansen and Ishikawa together teach all of the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 55, Christiansen discloses:
The substrate handling system according to claim 51, wherein one or two gripper systems remove stacking aids from fed substrate piles  (See Col. 3, Lines 34-48; Col. 4, Lines 15-22; Col. 5, Lines 6-16; Figs. 1, 2, 7; Ref. Numerals A(infeed system), 7(stacked substrates), 70(stacking aids)
and/or containers,		
and/or wherein the robot cell has at least one collection space		
and/or collection container for stacking aids, and		
the gripper system or systems is or are configured to feed stacking aids to the collection space  (See Col. 3, Lines 34-48; Col. 4, Lines 15-22; Col. 5, Lines 6-16; Figs. 1, 2, 7; Ref. Numerals A(infeed system), 7(stacked substrates), 70(stacking aids)
and/or collection container.  			

With respect to Claim 58, which depends from independent claim 51, Christiansen and Ishikawa together teach all of the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 58, Christiansen and Ishikawa disclose as follows:
The substrate handling system according to claim 51, wherein the infeed system feeds substrate piles made of substrates that are stacked without being separated 	(See Christiansen: Pars. 0026, 0028, 0033; Fig. 1; Ref. Numerals 
and/or made of substrates separated by stacking aids  (See Ishikawa: Col. 3, Lines 34-48; Col. 4, Lines 15-22; Figs. 1, 2, 7; Ref. Numerals A(infeed system), 7(stacked substrates), 70(stacking aids)
or substrates present in containers,		
which are located on pallets, by means of a logistic system to a lifting element of a or the staging space, 		
and/or wherein the infeed system comprises a logistic system, by way of which empty pallets can be stored in the area of the robot cell		
and/or in a magazine.  		  	

With respect to Claim 59, which depends from independent claim 51, Christiansen and Ishikawa together teach all of the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 59, Christiansen discloses:
The substrate handling system according to claim 51, wherein a or the staging space is assigned a lifting frame for vertically displacing fed pallets	
and/or at least one hold-down device for at least temporarily holding down substrates.	(See Pars. 0026, 0028, 0033-0036; Figs. 1-6; Ref. Numerals 1(robot cell), 2(robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates), 25(hold-down device)

With respect to independent Claim 60, Christiansen discloses the limitations of independent claim 60 as follows:
A method for operating a substrate handling system, comprising
an infeed system for feeding stacked substrates (See Par. 0028; Fig. 1; Ref. Numerals 10(infeed system), 13(stacked substrates) and
a processing machine for processing stacked substrates, in particular a printing press for printing stacked substrates,	(See Pars. 0027, 0028; Figs. 1, 6; Ref. Numerals 10(infeed system), 11(processing machine), 13(stacked substrates)
a robot cell being provided between the infeed system and the processing machine, (See Pars. 0026, 0028; Fig. 1; Ref. Numerals 1(robot cell), 10(infeed system), 13(stacked substrates) and
the robot cell comprising one or two gripper systems, each for handling a plurality of substrates, (See Pars. 0026, 0028, 0033; Fig. 1; Ref. Numerals 1(robot cell), 2(dual arm robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates)
and/or substrates present in containers being fed by the infeed system, and 	
counted partial piles made of the fed substrate piles being gripped by the one or two gripper systems.  (See Pars. 0026, 0028, 0033-0036; Figs. 1, 2, 5, 6; Ref. Numerals 1(robot cell), 2(robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates)
Christiansen, however, does not disclose the limitations related to handling stacked substrates on an infeed system with the substrate stacks separated with stacking aids.   With respect to those limitations, Ishikawa teaches the following:
characterized in that substrate piles made of selectively differently stacked substrates are fed by the infeed system, 	(See Col. 3, Lines 34-48; Col. 4, Lines 15-22; Figs. 1, 2, 7; Ref. Numerals A(infeed system), 7(stacked substrates), 70(stacking aids)
substrate piles made of substrates separated by stacking aids	(See Col. 3, Lines 34-48; Col. 4, Lines 15-22; Figs. 1, 2, 7; Ref. Numerals A(infeed system), 7(stacked substrates), 70(stacking aids)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Christiansen with the teachings of Ishikawa to have an infeed system with stacked substrates containing stacking aids in order to more easily identify the stacks when performing the gripping operation when removing the stacked substrates from the infeed system.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (ie, removing stacks containing stacking aids from an infeed system) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 61, which depends from independent claim 60, Christiansen and Ishikawa together teach all of the limitations of Claim 60 which are incorporated herein by reference.   With respect to Claim 61, Christiansen and Ishikawa disclose as follows:
The method according to Claim 60, wherein substrate piles made of substrates that are stacked without being separated are fed by the infeed system,	(See Pars. 0026, 0028, 0033; Fig. 1; Ref. Numerals 1(robot cell), 2(robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates)
and/or a substrate pile	(See Pars. 0026, 0028, 0033; Fig. 1; Ref. Numerals 1(robot cell), 2(robot), 8,9(gripper systems), 10(infeed system), 13(stacked substrates)
and/or a container are staged in a defined space with respect to the robot cell,	
and/or wherein the substrates of the particular partial pile are separated from one another	
and/or among one another by the one or two gripper systems.  	

With respect to Claim 63, which depends from independent claim 60, Christiansen and Ishikawa together teach all of the limitations of Claim 60 which are incorporated herein by reference.   With respect to Claim 63, Ishikawa discloses:
The method according to claim 60, wherein stacking aids are removed during the processing process by a dual-arm robot in an automated manner, in particular stacking aids being fed to a collection space, 		(See Col. 3, Lines 34-48; Col. 4, Lines 15-22; Col. 5, Lines 6-16; Figs. 1, 2, 7; Ref. Numerals A(infeed system), 7(stacked substrates), 70(stacking aids)
a collection container		
and/or a container by one or two gripper systems,		
and/or wherein pile boards		
and/or spacer plates are gripped by one or two gripper systems of the robot cell for handling.  			

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 16, 2019